ON MOTION FOR REHEARING

PER CURIAM.
We grant appellee’s motion for rehearing, withdraw our previous opinion, and substitute the following opinion.
In this case the trial court accepted the defendant’s pleas of guilty to the crimes charged in two informations. The state objected to “the plea offer as given by the court.” As we have previously held, a trial court may accept a plea to crimes as charged in an information over the state’s objection. See State v. Warner, 721 So.2d 767 (Fla. 4th DCA 1998), review granted, 732 So.2d 328 (Fla.1999). This is not a case involving a plea to reduced charges, to which the state must consent under Florida Rule of Criminal Procedure 3.170(h). Cf. State v. Vesquez, 755 So.2d 674 (Fla. 4th DCA 1999). The state failed to preserve its objections to the sentences imposed.
AFFIRMED.
KLEIN, GROSS and HAZOURI, JJ., concur.